 USDC IN/ND case 3:21-cv-00308-JD-MGG document 4 filed 05/04/21 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 JOHN WESLEY KIMBROUGH, III,

                 Plaintiff,

                        v.                         CAUSE NO. 3:21-CV-308-JD-MGG

 RON NEAL,

                 Defendant.

                                   OPINION AND ORDER

          John Wesley Kimbrough, III, a prisoner without a lawyer, began this case by

filing a document titled “Emergency Preliminary Injunction.” ECF 1. He did not file a

complaint. Nevertheless, a filing by an unrepresented party “is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Therefore the court will construe the

motion as both a preliminary injunction motion and a complaint asking for injunctive

relief.

          Kimbrough alleges the Indiana State Prison Warden shut off all inmate access to

telephone and internet communications on April 27, 2021, as part of a prison-wide

shakedown. He alleges this is preventing him from communicating with his attorneys

by phone or email and asks the court to order these services reinstated.

          Kimbrough explains he did not exhaust his administrative remedies before filing

this case. Rather, “I’m beginning the process today.” ECF 1 at 5. He says he did not wait
 USDC IN/ND case 3:21-cv-00308-JD-MGG document 4 filed 05/04/21 page 2 of 3


to file this lawsuit “because the grievance process is not sufficient or efficient enough to

address these issues.” ECF 1 at 5. However, prisoners are prohibited from bringing an

action in federal court with respect to prison conditions “until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). There is no futility

exception to the exhaustion requirement. Booth v. Churner, 532 U.S. 731, 741, n.6 (2001).

“Exhaustion is necessary even if the prisoner is requesting relief that the relevant

administrative review board has no power to grant, such as monetary damages, or if the

prisoner believes that exhaustion is futile. The sole objective of [42 U.S.C.] § 1997e(a) is

to permit the prison’s administrative process to run its course before litigation begins.”

Dole v. Chandler, 438 F.3d 804, 808-809 (7th Cir. 2006) (citations and quotation marks

omitted).

       “Failure to exhaust is an affirmative defense that a defendant has the burden of

proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015). Nevertheless, “a plaintiff

can plead himself out of court. If he alleges facts that show he isn’t entitled to a

judgment, he’s out of luck.” Early v. Bankers Life and Cas. Co., 959 F.2d 75, 79 (7th Cir.

1992) (citations omitted). Such is the case here. “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district court lacks

discretion to resolve the claim on the merits, even if the prisoner exhausts intra-prison

remedies before judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir.

1999) (emphasis in original).

       For these reasons, this case is DISMISSED WITHOUT PREJUDICE because it was

filed before John Wesley Kimbrough exhausted his administrative remedies.


                                              2
USDC IN/ND case 3:21-cv-00308-JD-MGG document 4 filed 05/04/21 page 3 of 3


    SO ORDERED on May 4, 2021


                                        /s/JON E. DEGUILIO
                                        CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




                                    3
